UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-2368



HARRY WALDO NICKELSON, JR.,

                                               Plaintiff - Appellant,

             versus


UNITED STATES OF AMERICA; THE DEFENSE OFFICE
OF HEARINGS AND APPEALS; LEON J. SCHACHTER,
Director of the Defense Office of Hearings and
Appeals,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (CA-03-51-4)


Submitted:    July 16, 2004                   Decided:   July 30, 2004


Before WILKINSON, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dawn Lee Serafine, Bryan Heaton Schempf, JONES, BLECHMAN, WOLTZ &
KELLY, P.C., Newport News, Virginia, for Appellant. Alcides Ortiz,
Associate General Counsel, Peter D. Keisler, Assistant Attorney
General, Paul J. McNulty, United States Attorney, Mark B. Stern,
Joshua Waldman, DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Harry Waldo Nickelson, Jr., appeals the district court’s

order dismissing for failure to state a claim his complaint arising

out of the Defense Office of Hearings and Appeals’ failure to renew

Nickelson’s security clearance.            We have reviewed the record and

find no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.        See    Nickelson v. United States, No.

CA-03-51-4    (E.D.    Va.   Sept.   26,   2003).    We   grant   Nickelson’s

unopposed     motion   to    take    judicial    notice   of   statutes   and

administrative materials filed as an appendix to his brief.               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                     - 2 -